Case 0:20-cv-60416-RS Document 1-24 Entered on FLSD Docket 02/26/2020 Page 1 of 31




                   EXHIBIT 22
Case 0:20-cv-60416-RS Document 1-24 Entered on FLSD Docket 02/26/2020 Page 2 of 31




Analysis of a Cybercrime Infrastructure




threat protection | compliance | archiving & governance | secure communication   THREAT RESEARCH
         Case 0:20-cv-60416-RS Document 1-24 Entered   on
                                                 Analysis of aFLSD      Docket
                                                               Cybercrime             02/26/2020 Page 3 of 31
                                                                          Infrastructure




         Contents
                  Executive Summary.......................................................................................................3

                  Context: The Attack Chain......................................................................................... 4

                  Inside the Attack........................................................................................................... 6

                           Who are the attackers?.................................................................................................6

                           Phase 1: Infecting Legitimate Web Sites................................................................6

                           Phase 2: Filtering Targets - Traffic Distribution Systems..............................10

                           Phase 3: Getting Into the Users’ Machines – Exploits...................................13

                           Phase 4: Stealing User Banking Credentials - Malware ............................... 17

                           Phase 5: Infected PCs Used to Run Paid Proxying Service for Other
                           Crime Groups...................................................................................................................19

                           Who were the victims?............................................................................................... 22

                  Implications.................................................................................................................. 23

                           Financial Implications .................................................................................................23

                           End-user Perspective: Safeguarding PCs and Browsing ............................... 24

                           Institutional Perspective: Safeguarding Banks ................................................. 24

                           Website Perspective: A Note on WordPress ................................................... 24

                  APPENDIX..................................................................................................................... 25




2 / 30   ©2014 Proofpoint, Inc. Proofpoint is a trademark of Proofpoint, Inc. in the United States and other countries. All other trademarks contained herein are property of their respective owners. 10/14   THREAT RESEARCH
         Case 0:20-cv-60416-RS Document 1-24 Entered   on
                                                 Analysis of aFLSD      Docket
                                                               Cybercrime             02/26/2020 Page 4 of 31
                                                                          Infrastructure




         Executive Summary
         Proofpoint security researchers have published an analysis that exposes the inner workings
         of a cybercrime operation targeting online banking credentials for banks in the United States
         and Europe. This Proofpoint research report provides a detailed and rarely seen inside view
         of the infrastructure, tools and techniques that enabled this cybercrime group to infect over
         500,000 PCs.
                                                                                                                                                                                                               Windows XP clients
         Key facts from the Proofpoint analysis:                                                                                                                                                               comprised 52%
                                                                                                                                                                                                               of the infected
                       • Russian-speaking cybercrime group targeted primarily US-based systems and online
                         banking accounts.                                                                                                                                                                     systems in the
                       • Qbot (aka Qakbot) botnet of 500,000 infected systems sniffed ‘conversations’ –                                                                                                        cybercrime group’s
                         including account credentials – for 800,000 online banking transactions, with 59%                                                                                                     botnet. Microsoft
                         of the sniffed sessions representing accounts at five of the largest US banks.
                                                                                                                                                                                                               ended patch and
                       • The attackers compromised WordPress sites using purchased lists of administrator
                                                                                                                                                                                                               update support for
                         logins, with which they were able to upload malware to legitimate sites in order to
                         then infect clients that visited these sites. Many of these WordPress sites also run                                                                                                  Windows XP in
                         newsletters, which the attackers leverage to distribute legitimate but                                                                                                                April 2014.
                         infected content.
                       • Windows XP clients comprised 52% of the infected systems in the cybercrime
                         group’s botnet, even though recent estimates place the Windows XP install base at
                         20-30% of business and consumer personal computers. Microsoft ended patch and
                         update support for Windows XP in April 2014.
                       • The cybercrime group used compromised PCs to offer a sophisticated, paid proxying
                         service for other organized crime groups. The service turns infected PCs into an illicit
                         ‘private cloud’ as well as infiltration points into corporate networks.

         The report also includes specific guidance to WordPress site owners on how to detect
         infections and harden their sites against similar attacks.




3 / 30   ©2014 Proofpoint, Inc. Proofpoint is a trademark of Proofpoint, Inc. in the United States and other countries. All other trademarks contained herein are property of their respective owners. 10/14   THREAT RESEARCH
         Case 0:20-cv-60416-RS Document 1-24 Entered   on
                                                 Analysis of aFLSD      Docket
                                                               Cybercrime             02/26/2020 Page 5 of 31
                                                                          Infrastructure




         Context: The Attack Chain
         Cybercrime has evolved significantly from single actors in remote locations – the stereotypical
         “geek in a garage” – to sophisticated, multi-tier infrastructure that uses vertically integrated
         collaboratives operated by cybercrime groups and state-affiliated actors. Before delving into the
         specifics of the attackers’ infrastructure, it is useful to have an overview of a modern attack chain.
         This section provides an overview of a generic attack infrastructure.



                                                                                                                    JAVA EXPLOIT



            COMPROMISED
              WEBSITE

                                                                                                                                                                                           FINAL
                                                                                                                   FLASH EXPLOIT
                                                                                                                                                                                          MALWARE

                                                     TDS
            COMPROMISED                                                              EXPLOIT KIT                                                        DROPPER
              WEBSITE                                                                  SERVER                                                           MALWARE

                                                                                                                                                                                           FINAL
                                                                                                                    PDF EXPLOIT                                                           MALWARE

            COMPROMISED
              WEBSITE
                                                                   DECOY SITE
                                                               (If wrong client or
                                                                 known security
                                                                                                                      IE EXPLOIT
                                                                   vendor, etc.)




                 EMAIL


                                                                                     Figure 1: Cybercrime Attack Chain


         Modern threats frequently use an integrated system of legitimate but compromised websites,
         obfuscated redirects, “traffic redirection system” (TDS) filters, exploit kit hosting sites,
         and malware hosting sites. Depending on their objectives and resources, attackers may rely
         on users to visit these compromised sites based on their popularity or relevance (such as
         industry-specific or social media sites); attempt to lead users to them using targeted or
         broad-based phishing emails; or may ‘piggyback’ on legitimate emails such as newsletters or
         marketing emails that include links to compromised sites. In fact, many of these compromised
         sites run newsletter services, which helped to distribute infected content.

         These components work together to compromise end-user computers and inject malware –
         invisibly to the end user, typically in less than five seconds, without any action on the user’s
         part other than visiting the initial website.

         The generic steps are as follow:

                     1. The compromised sites contain or link to a Traffic Distribution System (TDS)
                        filter, which checks to ensure the incoming browser is a target. (For example, is the
                        browser of a version subject to compromise? Is it coming from the right sort of
                        domain or location? Is it a security company or researcher?) Often, URLs embedded
                        in email or other sites point to compromised, positive-reputation sites. The positive
                        reputation of the sites that ensures URLs are not blocked by antivirus or, when
                        targeting organizations, security gateways.
                     2. If the incoming browser is the right target, then the TDS will “merge in” content
                        from an exploit server; otherwise, the TDS will be silent.




4 / 30   ©2014 Proofpoint, Inc. Proofpoint is a trademark of Proofpoint, Inc. in the United States and other countries. All other trademarks contained herein are property of their respective owners. 10/14   THREAT RESEARCH
         Case 0:20-cv-60416-RS Document 1-24 Entered   on
                                                 Analysis of aFLSD      Docket
                                                               Cybercrime             02/26/2020 Page 6 of 31
                                                                          Infrastructure



                     3. By exploiting a browser (or plugin) vulnerability (for example, a Java, Flash, or PDF
                        vulnerability), the exploit server penetrates an end user’s operating system defenses,
                        and emplaces “dropper” software.
                     4. The emplaced “dropper” then downloads additional malware.
         Proofpoint has seen that these systems are not only effective, but flexible: because of the use
         of an emplaced “dropper” rather than a single piece of malware, the compromised computer
         can be stocked with multiple elements of malware, assisting the malware in avoiding
         signature detection (if one element is detected, others may not be) as well as in ensuring the
         compromised system can be used in multiple ways.




5 / 30   ©2014 Proofpoint, Inc. Proofpoint is a trademark of Proofpoint, Inc. in the United States and other countries. All other trademarks contained herein are property of their respective owners. 10/14   THREAT RESEARCH
         Case 0:20-cv-60416-RS Document 1-24 Entered   on
                                                 Analysis of aFLSD      Docket
                                                               Cybercrime             02/26/2020 Page 7 of 31
                                                                          Infrastructure




         Inside the Attack
         Recently, Proofpoint researchers detected a large number of legitimate websites that had
         been compromised. The websites now contained scripts that “pull in” content from a single
         host that was serving exploits. Analysis of the malware and the sites led researchers to an
         open and unprotected control pane used by the attackers who controlled the malicious site.
         In an effort to share information with the security community, and to arm end users with
         the knowledge to protect themselves and their systems, this report reveals what Proofpoint
         researchers learned about this attacker’s means and methods.


         Who are the attackers?
         Based on information gleaned from the attacker’s control panels, such as language
         preferences and the language of the server names and documentation, as well as from further
         research, the attackers behind this operation appear to be a Russian cybercrime group whose
         primary motivation is financial. While the primary targets appear to be financial accounts and
         online banking information, the group also has a range of options for further monetization of
         the infected computers.


         Phase 1: Infecting Legitimate Web Sites
         The first step the attackers took in building their infrastructure was to find and compromise
         legitimate WordPress sites and inject them with malicious code that would allow them to
         compromise vulnerable end-user PCs.



                                                                                                                    JAVA EXPLOIT



            COMPROMISED
              WEBSITE

                                                                                                                                                                                           FINAL
                                                                                                                   FLASH EXPLOIT
                                                                                                                                                                                          MALWARE

                                                     TDS
            COMPROMISED                                                              EXPLOIT KIT                                                        DROPPER
              WEBSITE                                                                  SERVER                                                           MALWARE

                                                                                                                                                                                           FINAL
                                                                                                                    PDF EXPLOIT                                                           MALWARE

            COMPROMISED
              WEBSITE
                                                                   DECOY SITE
                                                               (If wrong client or
                                                                 known security
                                                                                                                      IE EXPLOIT
                                                                   vendor, etc.)




                 EMAIL

                                                                                                     Figure 2


         The attackers have been able to build a network of infected systems thanks to a highly
         operationalized process that employs automation wherever possible. Because the initial
         dropper Qbot (aka Qakbot) generates a unique identifier for each infection, it is evident from
         the attackers’ database that they currently have over a half million unique PC infections. Since
         each unique infection (a PC) can be assigned different IP addresses during its lifecycle, it
         appears that the botnet has covered almost two million unique IPs (Screenshot 1).




6 / 30   ©2014 Proofpoint, Inc. Proofpoint is a trademark of Proofpoint, Inc. in the United States and other countries. All other trademarks contained herein are property of their respective owners. 10/14   THREAT RESEARCH
         Case 0:20-cv-60416-RS Document 1-24 Entered   on
                                                 Analysis of aFLSD      Docket
                                                               Cybercrime             02/26/2020 Page 8 of 31
                                                                          Infrastructure




                                                                                                                                                                                                               The attackers
                                                                                                                                                                                                               purchased a large
                                                                                                                                                                                                               number of password
                                                                                                                                                                                                               lists from the
                                                                                                                                                                                                               Russian underground
                                                                                                                                                                                                               economy, consisting
                                                        Screenshot 1. Roughly 500,000 unique infections, 2 million IP addresses                                                                                primarily of
         When Proofpoint researchers analyzed the attackers’ operation it was possible to identify the                                                                                                         compromised shared
         steps and components of this process:                                                                                                                                                                 hosting cpanel
                                                                                                                                                                                                               accounts and FTP
                     1. Following common practice, the attackers purchased a large number of password
                        lists from the underground cybercriminal economy, consisting primarily of
                                                                                                                                                                                                               accounts. These
                        compromised shared hosting cpanel (a type of control panel) accounts and FTP                                                                                                           credentials had been
                        accounts (not necessarily of shared hosting). These credentials had been harvested                                                                                                     harvested primarily by
                        primarily by malware on endpoints.                                                                                                                                                     malware on endpoints.
                     2. The attackers then ran their own custom-made tool, cpanel_checker.pl (Screenshot
                        2), which verified, one by one, accounts from these purchased lists and filtered out
                        the working ones:




                                                                                    Screenshot 2. cpanel_checker.pl




7 / 30   ©2014 Proofpoint, Inc. Proofpoint is a trademark of Proofpoint, Inc. in the United States and other countries. All other trademarks contained herein are property of their respective owners. 10/14   THREAT RESEARCH
         Case 0:20-cv-60416-RS Document 1-24 Entered   on
                                                 Analysis of aFLSD      Docket
                                                               Cybercrime             02/26/2020 Page 9 of 31
                                                                          Infrastructure



                     3. Using the verified list of logins, the attackers manually logged into legitimate
                        websites and injected a webshell. A webshell is a server-side script (PHP, ASP, Perl,
                        etc) acting as a backdoor; webshells often offer interfaces similar to file managers,
                        allowing attackers to perform arbitrary file operations and execute arbitrary
                        commands. A common injection vector is within legitimate files of open source                                                                                                          Webshells range from
                        platforms such as WordPress or OpenX. At the same time, webshells are often                                                                                                            full-blown
                        obfuscated (ex: using eval()) to avoid detection.                                                                                                                                      “web-based file
                                                                                                                                                                                                               managers” to
                           Webshells range from full-blown “web-based file managers” to “microshells” that
                           simply execute commands sent to them. Full-blown webshells are so convenient that                                                                                                   “microshells” that
                           attackers often use them as their own remote control panels.                                                                                                                        simply execute
                                                                                                                                                                                                               commands sent to
                           On one of the group’s command and control servers, Proofpoint researchers
                                                                                                                                                                                                               them. Full-blown
                           encountered two full-blown webshells:
                                                                                                                                                                                                               webshells are so
                                                                                                                                                                                                               convenient that
                                                                                                                                                                                                               attackers often use
                                                                                                                                                                                                               them as their own
                                                                                                                                                                                                               remote control panels.




                                                            Screenshot 3. First webshell on the cybercrime group’s C&C server




                                                          Screenshot 4. Second webshell on the cybercrime group’s C&C server


                            The webshells were used by this group to control their own servers, as well as to
                            control those that they compromised.

                            To automate their WordPress malicious injection process, the group injected into
                            their compromised websites a very specialized webshell, “iframe_agent.php”
                            (Screenshot 5).




8 / 30   ©2014 Proofpoint, Inc. Proofpoint is a trademark of Proofpoint, Inc. in the United States and other countries. All other trademarks contained herein are property of their respective owners. 10/14   THREAT RESEARCH
         Case 0:20-cv-60416-RS Document 1-24 Entered   onofFLSD
                                                  Analysis           Docket
                                                           a Cybercrime            02/26/2020 Page 10 of 31
                                                                        Infrastructure




                                                   Screenshot 5. Cybercrime group’s very specialized webshell “iframe_agent.php”


                            According to the parameters used to call iframe_agent.php, this shell can inject
                            (or remove) a piece of text (usually the malicious script) into a specified file at a
                            specified location. The attackers call this type of injection “static injection.” The shell
                            also supports “dynamic injection,” in which the caller specified a pattern (regex), and
                            injections can happen right before or right after the pattern, depending
                            on specification.

                            In addition to allowing a remote attacker to inject malicious scripts into any file,
                            iframe_agent.php features WordPress-specific features, such as the ability to add
                            WordPress admin accounts.

                            Proofpoint has not encountered an automated tool for uploading this specialized
                            shell into compromised sites, and believes the attackers may be doing this manually.
                            Some actors infect legitimate websites by running tools to massively scan for
                            vulnerable open source software (ex: WordPress, OpenX, osCommerce) and to
                            use existing exploits to inject into them. However Proofpoint did not observe this
                            cybercrime group doing this; instead, they seem to rely primarily on purchased
                            credential lists.

                     4. Remotely inject malicious scripts into legitimate WordPress sites. On their attack
                        server, the attackers executed smartiframer.pl to connect to iframe_agent.php and to
                        auto-inject malicious JavaScript (or pre-injected files) into legitimate websites using
                        the verified cpanel credential lists (Screenshot 6).




9 / 30   ©2014 Proofpoint, Inc. Proofpoint is a trademark of Proofpoint, Inc. in the United States and other countries. All other trademarks contained herein are property of their respective owners. 10/14   THREAT RESEARCH
          Case 0:20-cv-60416-RS Document 1-24 Entered   onofFLSD
                                                   Analysis           Docket
                                                            a Cybercrime            02/26/2020 Page 11 of 31
                                                                         Infrastructure




                                                                       Screenshot 6. WordPress injector “smartiframer.pl”)


          This process continues in the next section, where we see how the attackers filter visiting
          systems for potential victims and direct them to servers hosting Exploit Kits (EK).


          Phase 2: Filtering Targets - Traffic Distribution Systems
          As end-users’ browsers visit the infected WordPress sites, the next stage of the attackers’
          infrastructure – a TDS – filters out potential victims based on IP address, browser type, operating
          system, and other criteria. This filtering enables attackers to maximize their successful expoitation
          rate, while minimizing exposure to security scanners or researchers. If served to security researchers
          or scanners such as Proofpoint’s, the infection will be detected regardless of success or failure of
          exploitation.                                                                                                                                                                                         It is common practice
                                                                                                                                                                                                                for attackers to add
                                                                                                                                                                                                                a Traffic Distribution
                                                                                                                                                                                                                Service (TDS) to avoid
                                                                                                                     JAVA EXPLOIT



             COMPROMISED
               WEBSITE                                                                                                                                                                                          detection. TDS’s have
                                                                                                                    FLASH EXPLOIT
                                                                                                                                                                                            FINAL
                                                                                                                                                                                           MALWARE              been widely used by
                                                                                                                                                                                                                attackers as a means
                                                      TDS
             COMPROMISED                                                              EXPLOIT KIT                                                        DROPPER
               WEBSITE                                                                  SERVER                                                           MALWARE


                                                                                                                     PDF EXPLOIT
                                                                                                                                                                                            FINAL
                                                                                                                                                                                           MALWARE
                                                                                                                                                                                                                to “cut the attack
             COMPROMISED
               WEBSITE                                                                                                                                                                                          chain” in the face of a
                                                                    DECOY SITE
                                                                (If wrong client or
                                                                  known security
                                                                                                                       IE EXPLOIT
                                                                                                                                                                                                                security scanner.
                                                                    vendor, etc.)




                  EMAIL



                                                                                                      Figure 3


          When end users browse the web sites compromised by the attackers, the scripts that the
          attackers added to the compromised site’s page will cause the visiting browsers to ultimately
          load and run unwanted software in a manner that is completely transparent to the end user.




10 / 30   ©2014 Proofpoint, Inc. Proofpoint is a trademark of Proofpoint, Inc. in the United States and other countries. All other trademarks contained herein are property of their respective owners. 10/14   THREAT RESEARCH
          Case 0:20-cv-60416-RS Document 1-24 Entered   onofFLSD
                                                   Analysis           Docket
                                                            a Cybercrime            02/26/2020 Page 12 of 31
                                                                         Infrastructure



          In order to avoid detection, it is common practice for attackers to add a layer of redirection,
          known as a Traffic Distribution Service (TDS). Originally used to route web traffic, TDS’s have
          been widely used by attackers as a means to “cut the attack chain” in the face of a
          security scanner.

          The TDS will only lead visiting browsers into loading exploits if it has verified that the client is
          neither a crawler nor a security scanner, and that an exploit is indeed available for the visiting
          browser. This technique is sometimes referred to as “cloaking”; since the visiting IP address
          plays a significant role in this decision process, it can also referred to as “IP cloaking.”

          Today, cybercrime groups often offer TDS’s as a service. The observed cybercrime group,
          however, appears to have always hosted their own TDS. Prior to Oct 2013, they were using
          Simple TDS (Screenshot 7-1), and then from Oct 2013 to Mar 2014, they were using Keitaro
          TDS (Screenshot 7-2). From March 4 to the present, they switched to using Sutra TDS,
          which is a powerful TDS that has been popular among cybercrime groups in order to cloak IP
          addresses and circumvent detection (Screenshot 8).




                                                                Screenshot 7-1. The group’s Simple TDS management console




                                                                Screenshot 7-2. The group’s Keitaro TDS management console




11 / 30   ©2014 Proofpoint, Inc. Proofpoint is a trademark of Proofpoint, Inc. in the United States and other countries. All other trademarks contained herein are property of their respective owners. 10/14   THREAT RESEARCH
          Case 0:20-cv-60416-RS Document 1-24 Entered   onofFLSD
                                                   Analysis           Docket
                                                            a Cybercrime            02/26/2020 Page 13 of 31
                                                                         Infrastructure




            Screenshot 8. The group’s Sutra TDS management console showing configurations for Sweet Orange, Blackhole, Styx, Phoenix, and their
                                                              custom-made exploit kits)


          This view of the cybercrime group’s Sutra console shows that Sutra TDS supports traffic
          redirection based on IP address, proxy, referer, cookies, geolocation, language, and network (IP
          address range) (Screenshot 9):




12 / 30   ©2014 Proofpoint, Inc. Proofpoint is a trademark of Proofpoint, Inc. in the United States and other countries. All other trademarks contained herein are property of their respective owners. 10/14   THREAT RESEARCH
          Case 0:20-cv-60416-RS Document 1-24 Entered   onofFLSD
                                                   Analysis           Docket
                                                            a Cybercrime            02/26/2020 Page 14 of 31
                                                                         Infrastructure




                                                                                                                                                                                                                The Sutra TDS
                                                                                                                                                                                                                provides a robust
                                                                                                                                                                                                                set of filters that the
                                                                                                                                                                                                                attackers can use to
                                                                                                                                                                                                                narrow their potential
                                                                                                                                                                                                                targets and steer away
                                                                                                                                                                                                                researchers or others
                                                                                                                                                                                                                to whom this group
                                                                                                                                                                                                                would not want to
                                                                                                                                                                                                                expose their activities.




                                                                        Screenshot 9. Sutra TDS traffic redirection settings


          This TDS provides a robust set of filters that the attackers can use on the one hand to narrow
          their potential targets, and on the other hand to steer away researchers or others to whom
          this group would not want to expose their activities.


          Phase 3: Getting Into the Users’ Machines – Exploits
          Having been filtered by the TDS, the next step is the next step is to unnoticeably gain access to the
          end user’s machine. This is done by exploiting a vulnerability in the browser or in-browser plugins in
          order to cause the client system to run unwanted code.



                                                                                                                     JAVA EXPLOIT



             COMPROMISED
               WEBSITE

                                                                                                                                                                                            FINAL
                                                                                                                    FLASH EXPLOIT
                                                                                                                                                                                           MALWARE

                                                      TDS
             COMPROMISED                                                              EXPLOIT KIT                                                        DROPPER
               WEBSITE                                                                  SERVER                                                           MALWARE

                                                                                                                                                                                            FINAL
                                                                                                                     PDF EXPLOIT                                                           MALWARE

             COMPROMISED
               WEBSITE
                                                                    DECOY SITE
                                                                (If wrong client or
                                                                  known security
                                                                                                                       IE EXPLOIT
                                                                    vendor, etc.)




                  EMAIL
                                                                                                      Figure 4




13 / 30   ©2014 Proofpoint, Inc. Proofpoint is a trademark of Proofpoint, Inc. in the United States and other countries. All other trademarks contained herein are property of their respective owners. 10/14   THREAT RESEARCH
          Case 0:20-cv-60416-RS Document 1-24 Entered   onofFLSD
                                                   Analysis           Docket
                                                            a Cybercrime            02/26/2020 Page 15 of 31
                                                                         Infrastructure



          Potential victims are directed to servers hosting exploit kits that run one or more exploits
          to gain an initial foothold on the client system. Currently, this cybercrime group implements
          different EK configurations against different browser families, and leverages Sutra TDS to
          redirect traffic accordingly:




                                                                                                                                                                                                                Infected websites
                                                                                                                                                                                                                cause visiting
                                                                                                                                                                                                                browsers to silently
                                                                                                                                                                                                                load exploits and
                                                                                                                                                                                                                to install malware,
                                                                                                                                                                                                                without the victim
                                                                                                                                                                                                                noticing or having to
                                                                                                                                                                                                                “click on” or “agree
                                                                                                                                                                                                                to” anything. Simply
                                                                                                                                                                                                                visiting the website
                                                                                                                                                                                                                may result in a system
                                                                            Screenshot 10. Sutra TDS configuration for IE                                                                                       compromise.




                                                                Screenshot 11. Sutra TDS redirection configuration for FireFox




14 / 30   ©2014 Proofpoint, Inc. Proofpoint is a trademark of Proofpoint, Inc. in the United States and other countries. All other trademarks contained herein are property of their respective owners. 10/14   THREAT RESEARCH
          Case 0:20-cv-60416-RS Document 1-24 Entered   onofFLSD
                                                   Analysis           Docket
                                                            a Cybercrime            02/26/2020 Page 16 of 31
                                                                         Infrastructure



          At the same time, the attackers leverage additional Java exploits and therefore implement yet
          a separate rule (Screenshot 12):




                                                    Screenshot 12. Sutra TDS configuration for browsers vulnerable to Java exploits


          Infected websites cause visiting browsers to silently load exploits and to install malware,
          without the victims noticing or having to “click on” or “agree to” anything. Simply visiting the
          website may result in a system compromise.

          The Sutra TDS management console enables the attackers to track daily traffic and infection
          rates. The list of infected websites is reflected by the referers list (Screenshot 14).




                                                                                 Screenshot 13. Sutra TDS daily traffic




                                                      Screenshot 14. Sutra TDS referer list, equivalent to a list of infected websites




15 / 30   ©2014 Proofpoint, Inc. Proofpoint is a trademark of Proofpoint, Inc. in the United States and other countries. All other trademarks contained herein are property of their respective owners. 10/14   THREAT RESEARCH
          Case 0:20-cv-60416-RS Document 1-24 Entered   onofFLSD
                                                   Analysis           Docket
                                                            a Cybercrime            02/26/2020 Page 17 of 31
                                                                         Infrastructure



          In order to circumvent gateway and endpoint antivirus detection, the attackers must well
          obfuscate their code, as well as ensure non-blacklisting of their malicious domains. Scripting
          submissions to the Scan4U service enables the group to check the ‘evasiveness’ of not just
          the malware payload, but also of multiple components in the attack chain, including for
          example (Screenshot 15):

                        • TDS URL
                        • Exploit kit URL                                                                                                                                                                       If any antivirus vendor
                        • Malicious JavaScript that will be injected                                                                                                                                            starts to detect any of
                        • Obfuscated Qbot                                                                                                                                                                       these exploits the tool
                                                                                                                                                                                                                notifies the attackers
                                                                                                                                                                                                                using ICQ.




                                                     Screenshot 15. Script to auto-check all malicious components against Scan4u


          The Scan4U service checks these exploits for their ability to evade detection against twenty-
          five widely used antivirus solutions.

          For an added level of assurance – and a wrinkle in vendors’ efforts to block new malware
          variants – if any antivirus vendor starts to detect any of these exploits, the tool notifies
          the attackers using ICQ. In fact, this group heavily leverages ICQ for instant system alerts.
          Whenever the attackers re-obfuscate their Qbot, the inital antivirus detection rate is always
          0-5 out of 55 vendors on VirusTotal, or less than 10% detection by major antivirus solutions
          (Screenshot 16).




16 / 30   ©2014 Proofpoint, Inc. Proofpoint is a trademark of Proofpoint, Inc. in the United States and other countries. All other trademarks contained herein are property of their respective owners. 10/14   THREAT RESEARCH
          Case 0:20-cv-60416-RS Document 1-24 Entered   onofFLSD
                                                   Analysis           Docket
                                                            a Cybercrime            02/26/2020 Page 18 of 31
                                                                         Infrastructure




                        Screenshot 16. As a result of obfuscation and evasiveness testing, 0 out of 55 antivirus vendors on VirusTotal flags them


          Able to evade end-user’s antivirus defenses, the exploit leverages a browser (or browser
          plugin) vulnerability that causes the browser or plugin to run a piece of shellcode, which then
          downloads a ‘dropper’ – in this case ‘Qbot’ – from another server. Qbot can then download
          and install one or more pieces of malware based on the attacker’s commands.


          Phase 4: Stealing User Banking Credentials - Malware
          Malware deployed, the attackers set about stealing online banking credentials through the
          infected systems.



                                                                                                                     JAVA EXPLOIT



             COMPROMISED
               WEBSITE

                                                                                                                                                                                            FINAL
                                                                                                                    FLASH EXPLOIT
                                                                                                                                                                                           MALWARE

                                                      TDS
             COMPROMISED                                                              EXPLOIT KIT                                                        DROPPER
               WEBSITE                                                                  SERVER                                                           MALWARE

                                                                                                                                                                                            FINAL
                                                                                                                     PDF EXPLOIT                                                           MALWARE

             COMPROMISED
               WEBSITE
                                                                    DECOY SITE
                                                                (If wrong client or
                                                                  known security
                                                                                                                       IE EXPLOIT
                                                                    vendor, etc.)




                  EMAIL

                                                                                                      Figure 5


          A process that began with compromising legitimate WordPress sites and using a Sutra
          TDS to filter potential victims to an exploit kit server – such as Sweet Orange – led to the
          download of the ‘Qbots’, which can then lead to the download of multiple types of malware
          onto the infected end-users’ systems.

          The Qbots connect back to the group’s command and control (C&C) servers, thus providing
          the group visibility over the infection base (Screenshot 17).




17 / 30   ©2014 Proofpoint, Inc. Proofpoint is a trademark of Proofpoint, Inc. in the United States and other countries. All other trademarks contained herein are property of their respective owners. 10/14   THREAT RESEARCH
          Case 0:20-cv-60416-RS Document 1-24 Entered   onofFLSD
                                                   Analysis           Docket
                                                            a Cybercrime            02/26/2020 Page 19 of 31
                                                                         Infrastructure




                                                                                                                                                                                                                Qbot looks for specific
                                                                                                                                                                                                                online banking traffic
                                                                                                                                                                                                                and sends it back to
                                                                                                                                                                                                                the C2. This group
                                                                                                                                                                                                                uses the Session
                                                                 Screenshot 17. The group’s Qbot command and control panel
                                                                                                                                                                                                                Spy console to find
          Qbot accepts “tasks” issued by the control panel, and the console lists each bot’s latest                                                                                                             and collect usable
          tasks. Qbot has the ability to download more malware, and for this purpose the console also                                                                                                           credentials.
          displays different types of software installed, their families, and installation counts.




                                                                    Screenshot 18. Qbot is able to install any other malware




18 / 30   ©2014 Proofpoint, Inc. Proofpoint is a trademark of Proofpoint, Inc. in the United States and other countries. All other trademarks contained herein are property of their respective owners. 10/14   THREAT RESEARCH
          Case 0:20-cv-60416-RS Document 1-24 Entered   onofFLSD
                                                   Analysis           Docket
                                                            a Cybercrime            02/26/2020 Page 20 of 31
                                                                         Infrastructure




                                                                                                                                                                                                                Qbot includes
                                                                                                                                                                                                                another module called
                                                                                                                                                                                                                “SocksFabric,” which
                                                                                                                                                                                                                builds up a large
                                                                                                                                                                                                                tunneling network
                                                                                                                                                                                                                based on SOCKS5.
                                                Screenshot 19. Qbot’s control panel displays the list of additionally installed malware
                                                                                                                                                                                                                The cybercrime group
                                                                                                                                                                                                                offers this network
          Proofpoint’s initial examination of this group’s Qbot revealed that it includes a module called                                                                                                       as a paid tunneling
          “Session Spy,” which is a framework for sniffing HTTPS traffic.
                                                                                                                                                                                                                service that lets
          HTTPS traffic is encrypted, so in order to sniff it one must hook into the browser and read                                                                                                           attackers build their
          the content at a program point after the browser has decrypted the HTTPS traffic. This is                                                                                                             own ‘private cloud’
          exactly what Qbot does: it looks for specific online banking traffic and, once captured, sends                                                                                                        to run encrypted
          it back to the C&C. This group uses the Session Spy console to find and collect
          usable credentials.
                                                                                                                                                                                                                communications and
                                                                                                                                                                                                                transfer stolen data.
          Phase 5: Infected PCs Used to Run Paid Proxying Service for Other
          Crime Groups
          Once this cybercrime group has infected a PC, attackers have numerous options available to
          monetize that PC and increase revenue generated by each of the end-user-systems they control.

          Stealing bank account credentials via Qbot is just one option available to the attackers
          for generating revenue from their infected clients: Qbot includes another module called
          “SocksFabric,” which builds up a large tunneling network based on SOCKS5. The cybercrime
          group offers this network as a paid tunneling service that lets attackers a) build their own
          ‘private cloud’ to run encrypted communications and transfer stolen data, or b) use the
          compromised end points as infiltration points into targeted organizations. This service can be
          rented to other attackers, generating additional revenue for this cybercrime group.

          The SocksFabric SDK is written in C and it allows any executable to become a part of the
          SocksFabric botnet (Screenshot 20). Although originally written to support cross-platform
          compilation, it seems that the primary users of the SocksFabric SDK are currently Windows
          malware developers.

          When called, the SocksFabric API creates a new thread and connects back to the SocksFabric
          command and control (C&C) server named “nattun server”. Nattun is written in C and acts
          as a) a directory service for all connected SocksFabric clients, and b) an intermediary between
          the “paying user” and the selected client. A paying user logs into the SocksFabric control
          panel, which is written in PHP (and some Perl, Screenshot 21) and talks to nattun servers.




19 / 30   ©2014 Proofpoint, Inc. Proofpoint is a trademark of Proofpoint, Inc. in the United States and other countries. All other trademarks contained herein are property of their respective owners. 10/14   THREAT RESEARCH
          Case 0:20-cv-60416-RS Document 1-24 Entered   onofFLSD
                                                   Analysis           Docket
                                                            a Cybercrime            02/26/2020 Page 21 of 31
                                                                         Infrastructure




                                           Screenshot 20. Single-line API makes it easy for any malware to join the SocksFabric botnet




                                                                                                                                                                                                                Socks within targeted
                                                                                                                                                                                                                organizations serve as
                                                                                                                                                                                                                easy infiltration
                                                                                                                                                                                                                points for cyber
                                                                                                                                                                                                                criminals.

                                                 Screenshot 21. The SocksFabric panel connecting to nattun server for directory data


          An attacker renting time on this network – a network running on compromised PC’s – would
          need to first buy credits from this group under the following pricing:




                                                                    Screenshot 22. The help file includes pricing information


          Screenshot 22 is taken from a complete Help manual provided to the user. Once logged into
          the control panel, the user can see remaining credits and available “socks,” or
          proxy points.

          The attacker to whom the network has been rented would then select the desired socks
          through which to proxy (Screenshot 23). The panel allows for searching based on country,
          state, city, IP address, DNS name, or bot ID. It should be noted that this service is not
          only used as an anonymizing service: socks within targeted organizations serve as
          easy infiltration points for cyber criminals. For example, the Search by Bot ID capability
          provides attackers with a way to lock down certain individuals.




20 / 30   ©2014 Proofpoint, Inc. Proofpoint is a trademark of Proofpoint, Inc. in the United States and other countries. All other trademarks contained herein are property of their respective owners. 10/14   THREAT RESEARCH
          Case 0:20-cv-60416-RS Document 1-24 Entered   onofFLSD
                                                   Analysis           Docket
                                                            a Cybercrime            02/26/2020 Page 22 of 31
                                                                         Infrastructure




                                                                                                                                                                                                                Microsoft’s Windows
                                                                            Screenshot 23. The SocksFabric control panel                                                                                        XP accounts for 52%
          Each SocksFabric user is allowed four concurrently open socks. Once the attacker to which
                                                                                                                                                                                                                of infected clients.
          the network has been rented decides on the socks through which to tunnel, they can then
          decide to connect one of their open socks to the selected socks:




                                                                                                 Screenshot 23B


          At this point, the SocksFabric panel talks to the nattun server where the selected bot is
          registered. The nattun server requests that the bot spin up a SOCKS5 proxy server, and the
          bot replies with the proxy server’s port number. The control panel displays IP and port data to
          the user, who then configures her system proxy to tunnel through that bot.




                                                                                                 Screenshot 23C


          After a connection has been established, the panel allows for renting attackers to “comment”
          on the sock, providing a way to annotate each infiltration point:




                                                                                                 Screenshot 23D


          To facilitate the attackers’ infiltration efforts, the panel keeps a searchable history of all of the
          attackers’ connection history.




21 / 30   ©2014 Proofpoint, Inc. Proofpoint is a trademark of Proofpoint, Inc. in the United States and other countries. All other trademarks contained herein are property of their respective owners. 10/14   THREAT RESEARCH
          Case 0:20-cv-60416-RS Document 1-24 Entered   onofFLSD
                                                   Analysis           Docket
                                                            a Cybercrime            02/26/2020 Page 23 of 31
                                                                         Infrastructure



          Who were the victims?
          Infecting 500,000 systems via compromised WordPress sites and a multi-part attack chain, this
          cybercrime group used the Qbot banking Trojan to sniff and capture online banking ‘conversations’
          including online account login credentials for many of the largest retail and commercial banks in
          the US and Europe.




                                         Screenshot 24. A total of 0.8 million online banking-related HTTPS conversations were sniffed
                                                                                                                                                                                                                The attack chain is
                                                                                                                                                                                                                designed to establish
          Screenshot 24 shows that so far, the botnet has successfully sniffed and sent back a total of
                                                                                                                                                                                                                a foothold on the
          0.8 million online banking-related HTTPS conversations. Analyzing infected IP addresses, it
          can be seen that this group targets primarily US online banking users, with IP addresses in the                                                                                                       infected system so
          US representing 75% of infected systems (Figure 8).                                                                                                                                                   that any number
                                                                                                                                                                                                                of different pieces
          Proofpoint’s analysis found that Microsoft Internet Explorer accounted for 82% of the
                                                                                                                                                                                                                of malware can be
          successful Qbot infections, which is to be expected given both the size of the Internet
          Explorer install base and the number and variety of exploits available for this browser. Much                                                                                                         downloaded in order
          more striking is the distribution of operating systems for infected clients (Figure 9). From                                                                                                          to carry out a wide
          the cybercrime group’s logs, Microsoft’s Windows XP accounts for 52% of infected clients,                                                                                                             variety of ciminal
          a figure that is at once unsurprising – considering that support for Windows XP, including
                                                                                                                                                                                                                activities.
          patches, ended in April 2014 – and at the same time confirms the fears of security leaders
          who predicted a surge in attacks and infections on an operating system that is still widely
          used in both consumer and business IT environments. Recent estimates put Windows XP
          market share at 20-30%, which means that Windows XP clients represent a disproportionate
          share of the infected clients in this group’s Qbot botnet.




22 / 30   ©2014 Proofpoint, Inc. Proofpoint is a trademark of Proofpoint, Inc. in the United States and other countries. All other trademarks contained herein are property of their respective owners. 10/14   THREAT RESEARCH
          Case 0:20-cv-60416-RS Document 1-24 Entered   onofFLSD
                                                   Analysis           Docket
                                                            a Cybercrime            02/26/2020 Page 24 of 31
                                                                         Infrastructure




                                      Figure 8. Victim geolocation distribution                                                           Figure 9. Victim OS distribution




          Implications
          The operations of this Russian cybercrime group exemplify both the sophisticated attack
          chain and the key challenges of modern threats. While attackers rely on a variety of means to
          connect with potential victims, compromised web sites are a critical component in the attack
          chain. Attackers have the financial and technical means to infect an almost unlimited number
          of legitimate web sites, above and beyond the more easily identifiable malicious or suspicious
          sites that traditional defenses are designed to detect and block.

          Moreover, the attack chain does not simply deliver a single piece of malware onto an infected
          system and stop at that. Instead, it is designed to establish a foothold on the system so that
          any number of different pieces of malicious software can be downloaded in order to carry
          out criminal activities ranging from banking account theft to secret communications and
          transfers, to distributed denial of service (DDoS), to ransomware and any other activity that
          represents an opportunity to monetize that infected system.


          Financial Implications
          With 500,000 infected clients stealing online banking account credentials for as many as
          800,000 online banking accounts, this cybercrime group has the potential for tremendous
          profits. Previous takedowns of rings of money transfer “mules” employed by organized crime
          groups have shown that $25,000 per account is a realistic figure. If even a fraction of a
          percent of the 800,000 accounts that they have sniffed yields credentials that enable them
          to conduct illegal electronic funds transfers (EFT) or other transfers this cybercrime group has
          the potential to net millions of dollars from their operation.

          In addition to the potential gains from compromised online banking accounts and EFTs, as
          this analysis shows the cybercrime group has found other opportunities to monetize their
          infected systems, for example through the licensing of their SocksFabric service. While there
          is insufficient data to estimate the usage and therefore the revenues from this service, simple
          modeling shows that it would be sufficient to at least cover their operational costs, such as
          fees for login lists, obfuscation services and evasiveness testing.




23 / 30   ©2014 Proofpoint, Inc. Proofpoint is a trademark of Proofpoint, Inc. in the United States and other countries. All other trademarks contained herein are property of their respective owners. 10/14   THREAT RESEARCH
          Case 0:20-cv-60416-RS Document 1-24 Entered   onofFLSD
                                                   Analysis           Docket
                                                            a Cybercrime            02/26/2020 Page 25 of 31
                                                                         Infrastructure



          End-user Perspective: Safeguarding PCs and Browsing                                                                                                                                                   Proofpoint Targeted
          For end users, education in safe browsing and email security best practices are important but                                                                                                         Attack Protection
          ultimately one of the best means of protecting themselves is to regularly apply patches and                                                                                                           • Advanced Protection: Protect
          disable risky services. Ensuring that your most-frequently targeted applications are patched                                                                                                            against targeted email threats
          can reduce the risk that visiting a compromised web site or clicking on a malicious link or                                                                                                             such as spear-phishing attacks,
                                                                                                                                                                                                                  zero-day exploits, advanced
          attachment in an email will have catastrophic consequences. This generally means applying
                                                                                                                                                                                                                  persistent threats (APTs)
          all Critical security updates for your operating system and browser, but also making sure that
                                                                                                                                                                                                                • Proactive Protection: Analyze
          users have applied the latest patches for Java (from Oracle) and Adobe Flash and Reader.
                                                                                                                                                                                                                  attachments and URL links before
          Proofpoint sees many attacks with PDFs that exploit three- and four-year old vulnerabilities                                                                                                            users click them to reduce the risk
          in Adobe Reader and Microsoft Internet Explorer, and of course Windows XP users must                                                                                                                    of infection
          absolutely take steps to switch to a supported operating systems.                                                                                                                                     • Big Data Analytics: Automated
                                                                                                                                                                                                                  analysis of millions of messages
          Proofpoint analysts see web-based exploits every day that use malicious JavaScript hidden in                                                                                                            and URLs identifies threats that
                                                                                                                                                                                                                  can evade traditional defenses
          a compromised web site. Another simple measure users can take to protect themselves is to
                                                                                                                                                                                                                • Cloud Architecture: Billions of
          disable JavaScript in their browsers: if it is not practical to disable JavaScript for all sites, then
                                                                                                                                                                                                                  messages traverse the Proofpoint
          consider doing so for untrusted zones or sites.                                                                                                                                                         cloud every week, providing global
                                                                                                                                                                                                                  visibility and early protection for
          Finally, Microsoft Windows users should consider downloading and using the Enhanced                                                                                                                     emerging threats
          Mitigation Experience Toolkit (EMET) 5.0 for an added measure of protection.                                                                                                                          Learn about modern advanced
                                                                                                                                                                                                                threats as they are caught in ac-
                                                                                                                                                                                                                tion and analyzed by Proofpoint
          Institutional Perspective: Safeguarding Banks                                                                                                                                                         by visiting the Threat Insight
          Banks should offer – and encourage their customers to use – two-factor authentication                                                                                                                 blog at: https://www.proofpoint.
          options for their online banking activities. While this will not protect the end-users’ systems                                                                                                       com/threatinsight/posts/
          from infection by compromised sites, it will make it more difficult for cybercrime groups to
          make use of the credentials that they successfully sniff from users’ online banking sessions.

          For organizations seeking to protect their users from email-borne threats – from phishing
          to legitimate emails linking to malvertising or other compromised sites – a layered defense
          is essential. Best practices have expanded so that simply detecting and blocking known
          malware and known malicious URLs are no longer sufficient: a combination of effective
          anti-spam, antivirus, and URL reputation (for known threats) with advanced threat detection
          capabilities (such as malware and URL sandboxing and big-data analytics to provide
          predictive protection) is now the standard.

          A critical complement to this is the ability to identify high-risk incidents when they occur and
          rapidly trace them back to effected systems and users in order to mitigate risk to the rest of
          the environment and user base. Finally, organizations have to look to cloud-based solutions:
          more than most organizations they are faced with a diverse and dispersed base of users and
          endpoints and traditional gateway solutions are not going to be able to provide protection
          that follows their users across their different devices.


          Website Perspective: A Note on WordPress
          See the Appendix for a guide to identifying whether your WordPress site is vulnerable and
          compromised, as well as steps to clean up infected systems.




          Credits: Wayne Huang, Sun Huang, Alex Ruan, G. Mladenov, Jordan Forssman, Martin Chen,
          Lance Chang, Allan Ku, Jeff Lee, Aryan Chen, Tom Kao, Brian Burns, Chris Iezzoni


24 / 30   ©2014 Proofpoint, Inc. Proofpoint is a trademark of Proofpoint, Inc. in the United States and other countries. All other trademarks contained herein are property of their respective owners. 10/14   THREAT RESEARCH
          Case 0:20-cv-60416-RS Document 1-24 Entered   onofFLSD
                                                   Analysis           Docket
                                                            a Cybercrime            02/26/2020 Page 26 of 31
                                                                         Infrastructure




          APPENDIX
          Suggestions on Cleaning Up and Securing Wordpress
          1.       How do WordPress Sites get infected?

          WordPress (WP) is the most widely used CMS tool, making it a prime target for attackers
          wanting to distribute malware. While the WordPress team is generally quick to address
          discovered vulnerabilities and release patches, adoption of these patches is unfortunately
          rather slow, leaving many out-of-date versions lingering on the Web for considerable
          periods of time. This extended window of vulnerability provide attackers ample time to take
          advantage of known vulnerabilities and compromise huge numbers of sites running vulnerable
          WP installations.

          In addition to outdated WP installations, vulnerable or outdated WP Plugins, adoption of
          weak passwords (WP Admin, FTP, etc) and sometimes even insecure Webhosts can be the
          root cause behind a compromised WP site.

          2.       Detecting an Infection

          There exist a number of strategies that can be adopted to determine if a specific WP
          installation has been compromised. These include the use of WordPress scanners to try to
          detect malicious code present on the site’s publicly facing pages, running WP Core Integrity
          checks to determine if the Core WP installation files (which should not change) have been
          modified at all, checking with Google’s Safe-Browsing API to determine if the site suffers
          from a known infection, running a Google “site:www.example.com” search and studying
          results to identify if any unusual, strange or malformed file names are present on the site, as
          well as looking through key files and folders that are commonly modified to include attacker
          code.

          Neither of these solutions provides a 100% guarantee that they will detect a breach. Modern
          Web-based malware is unfortunately so dynamic that it is recommended to leverage as many
          of these options as possible.

                   a.       Scanners

          Scanners operate from the outside and analyze a site’s pages to determine whether or not
          specific patterns of malicious code or specific exploits can be found on the scanned page.

          There exist a number of free and paid online scanners and we have listed a few that have been
          known to work well with WordPress, here:

                            i.        Sucuri
                            ii.       Quterra
                            iii. i09 Wordpress Exploit Scanner
                            iv. Others




25 / 30   ©2014 Proofpoint, Inc. Proofpoint is a trademark of Proofpoint, Inc. in the United States and other countries. All other trademarks contained herein are property of their respective owners. 10/14   THREAT RESEARCH
          Case 0:20-cv-60416-RS Document 1-24 Entered   onofFLSD
                                                   Analysis           Docket
                                                            a Cybercrime            02/26/2020 Page 27 of 31
                                                                         Infrastructure



                   b.       WP Core Integrity Check

          The core WP files should not change when updating plugins and themes, and sometimes
          even survive version updates. For this reason, attackers often choose to place backdoor code
          (covered in Section 8) in these files and folders as it grants them a degree of persistency they
          could not otherwise achieve. However, this presents a robust check-point that allows WP
          admins to identify whether or not something untoward has occurred on the system.

          Checking the WP core’s integrity to determine whether or not the core file structure matches
          that of the core system available for that version indicates whether or not changes have been
          made, and if there are changes, the WP installation is likely compromised.

          Two tools that help check the WP core are provided below:

                            i.        Sucuri (How to)
                            ii.       Wordfence

                   c.       Using Google
                            i.        site:search (LOOK for: unusual/random filenames)
                            ii.       Blacklisted? Google Safe-Browsing Diagnostics

          Leveraging Google can provide some useful insight into the state of any particular WP
          installation. Running the search “site: yoursitehere.com” in Google lists out all files Google
          can discern on the target site, allowing us to identify whether any strange, random or unusual
          filenames are present on the site. These may be indicative of a compromised site.

          Another resource Google provides is its Safe Browsing Diagnostic, which will describe any
          malicious code Google may have identified on the site in question within the past 90 days.
          Simply replace [yoursitehere.com] with your domain’s homepage and run in any browser:

          http://www.google.com/safebrowsing/diagnostic?site=[yoursitehere.com]

                   d.       Search Files, Folders and Database for Malicious Code

          A fourth option is to comb through the WP site’s files, folders and database to determine
          whether any malicious code or files may be present. Be sure to unhide any hidden files or
          folders so they aren’t overlooked in this process. This option is more time-consuming, but can
          provide insight that the other options may have missed.

                            i.        LOOK IN:
                                           • .htaccess, index.php, wp-content/themes/index.php; /header.php; /footer.
                                             php; /functions.php, Database
                            ii.       LOOK FOR:
                                           • Files: .exe, .swf, .jar, .dll, sometimes malicious redirects masquerade as
                                             image files
                                           • Code/Script: < iframe>, “display:none”, (obfuscated) JavaScript

          If any suspicious looking code that generates iframes or redirects is found, REMOVE it. If any
          suspicious files are found, DELETE them.



26 / 30   ©2014 Proofpoint, Inc. Proofpoint is a trademark of Proofpoint, Inc. in the United States and other countries. All other trademarks contained herein are property of their respective owners. 10/14   THREAT RESEARCH
          Case 0:20-cv-60416-RS Document 1-24 Entered   onofFLSD
                                                   Analysis           Docket
                                                            a Cybercrime            02/26/2020 Page 28 of 31
                                                                         Infrastructure



          3.       Scan Local System

          Should any of the above methods provide a positive indication of the WP site having been
          compromised, or even raise suspicion of a possible compromise, use multiple Anti-Virus
          solutions to scan your local system to try to identify whether or not the attack is the result of
          a compromised machine.

          A local compromise can sometimes be the beachhead attackers used to gain access to the
          WP installation. If this is the case, any kind of malware may be present on the machine,
          including backdoors, keyloggers, screen or memory scrapers, etc, which may be used to
          monitor any changes you attempt to make from this point on. Thus, it is good practice to
          ensure your local machine is clean.

          4. Backup WordPress

          Backup all WordPress files.

          If a very recent (non-compromised) backup is available, at this point it may be sufficient
          to reinstall the WP site from the backup and upgrading the WP version and all Plugins and
          Themes to the very latest versions.

          5.       Take Down the WP Site

          If there is a strong indication that the site is infected, it may be advisable to take the site
          down temporarily in order to prevent users from accessing the site and becoming infected as
          well.

          6.       Update the WP Site

          Update the WP installation to the latest version, including all plugins and themes. This is
          important to try and eliminate any vulnerability that may have been used to breach the site’s
          security. Another option would be to re-install the WP core from a clean .zip file and then
          run the update tool. Ensure you have the site backed-up before you do this.

          7.       Update Access Controls

          If the site has been compromised, or if there is any suspicion it has been compromised, it is
          very important that ALL access controls be updated.

                   a.       Change ALL Passwords
            i.                        Wordpress, especially admin and editor passwords, but even changing ordinary
          		                          users’ passwords is a good idea.
                            ii.       CPanel or any other control panel provided by the Webhost
                            iii. FTP
                            iv. SSH
                            v.        Pretty much everything and anything that requires a password




27 / 30   ©2014 Proofpoint, Inc. Proofpoint is a trademark of Proofpoint, Inc. in the United States and other countries. All other trademarks contained herein are property of their respective owners. 10/14   THREAT RESEARCH
          Case 0:20-cv-60416-RS Document 1-24 Entered   onofFLSD
                                                   Analysis           Docket
                                                            a Cybercrime            02/26/2020 Page 29 of 31
                                                                         Infrastructure



          It is highly recommended that long, hard to guess passwords be selected. Using randomly
          generated passwords that include both alphanumeric and special characters is a good idea.
          There are a number of free tools available online, such as Passpack and KeePass, that help
          generate and manage passwords.

                   b.       Check Users:

          Check up on all users of the site. For Admins/Editors: DELETE unrecognized accounts.
          Attackers often create new accounts in order maintain persistence. Hence, anyone that does
          not require admin or editor permissions should either be deleted or, at the very least, have
          downgraded permissions.

                   c.       Secret Key:

          Even after all passwords have been changed, the attacker may still be connected to the
          system through valid cookies. Therefore, all sessions must be cancelled.

          This can be achieved by changing the WP security keys to ensure any active sessions initiated
          by the attacker will be ended and they will be logged out of the site.

          8.       Find and Remove Backdoors

          At this point, any malicious code and/or files should have been removed; the WP
          infrastructure (including core, plugins and themes) should have been updated, and ALL
          access controls, such as passwords should have been updated.

          Unfortunately this is not enough to ensure the site is safe. One of the first things attackers do
          on gaining access is to install backdoors into the system.

          Backdoors may include added users accounts, Webshells, or other mechanisms that allow
          remote access to and control over the site, often simply through a browser. For this reason,
          they are often installed in locations that survive most updates.

                   a.       What to Look for:

          Backdoors can be in the form of files uploaded to the system, or tiny scripts included in
          pre-existing files. Hence, this step can be quite time-consuming and requires a degree of
          thoroughness in order to ensure that nothing is overlooked.

            i.                        Files: These are usually designed to look innocuous or as if they belong where
          		                          they are, though sometimes they can simply be random filenames. Often, 		
          		                          though, these will contain popular plugin or widget filenames such as ‘akismet’
          		                          or others to make the files appear legit. Knowing the legitimate filenames for
          		                          your plugins, themes, and so on, as well as checking the file extensions will help
          		                          root out the good from the bad.
            ii.                       Scripts: Scripts injected into legitimate files will usually try to hide their true 		
          		                          nature by encoding. One of the most common ways to achieve this is by using
          		                          “eval()” and “base64_decode()” functions. Note that sometimes these can 		
          		                          be reversed and may appear as “()lave” or “()edoced_46esab”, or may be 		
          		                          partially split up, etc. Other things to look for include variables like $a = ‘m’.’d5’,
          		                          $y = ‘base’.’6’.’4’, etc, and of course, random/obfuscated strings.



28 / 30   ©2014 Proofpoint, Inc. Proofpoint is a trademark of Proofpoint, Inc. in the United States and other countries. All other trademarks contained herein are property of their respective owners. 10/14   THREAT RESEARCH
          Case 0:20-cv-60416-RS Document 1-24 Entered   onofFLSD
                                                   Analysis           Docket
                                                            a Cybercrime            02/26/2020 Page 30 of 31
                                                                         Infrastructure



                   b.       Where to Look:
                            i.        Filesystem
                                           • Themes (wp-themes/) – It is a good idea to just DELETE inactive themes
                                           • Plugins (wp-content/plugins/)
                                           • Content (wp-content/)
                                           • wp-config.php
                                           • Uploads Folder
                                           • Includes Folder (wp-includes/, wp-includes/images, etc)
                                           • Other (.htaccess/posts/pages/widgets)
                            ii.       Database
                                           • Backdoor code can often be obfuscated in both files and databases by
                                             placing it in the middle of a large chunk of ‘junk’ code that is /*commented
                                             out */, so searching through this with a text editor that highlights syntax
                                             makes the job easier.
                            iii. If Root Access is Available
                                           • Apache
                                           • Nginx

          9.       Update Access Controls

          Once you have identified and removed any backdoors, it is advisable to change ALL
          passwords a second time.

          10. Verify

          At this point the WP installation should be free of malicious code and interference from
          malicious parties. It is recommended to take the following steps:

                   a.       Run the update tool again
                   b.       Remove any cached files
            c.              Run step 2 of this post again, or at least any of the methods that delivered a positive
          		                indication of malicious/suspicious code
            d.              If problems persist and the site is on a shared hosting plan, there is a good 		
          		                chance the server has been compromised at a lower level. In this case it is best to 		
          		                contact the Web Hosting provider and communicate the issue. Depending on their
          		                responsiveness, it may be advisable to consider switching Web Hosts.




29 / 30   ©2014 Proofpoint, Inc. Proofpoint is a trademark of Proofpoint, Inc. in the United States and other countries. All other trademarks contained herein are property of their respective owners. 10/14   THREAT RESEARCH
          Case 0:20-cv-60416-RS Document 1-24 Entered   onofFLSD
                                                   Analysis           Docket
                                                            a Cybercrime            02/26/2020 Page 31 of 31
                                                                         Infrastructure



          11. Harden the WP Site

          If the site was taken down to protect visitors, before putting the site up again, it would be a
          good idea to harden the site against potential future attacks. The list below provides some
          actions that can be followed to improve the site’s overall security posture:

                   a.       Never use the default ‘admin’ username
                   b.       Leverage a secure password policy (as mentioned in this post)
                   c.       Make use of SFTP when managing your site
                   d.       Install an Intrusion Detection System (IDS), such as Tripwire or OSSEC
                   e.       Install a Web Application Firewall (WAF)
                   f.       Harden the wp-config.php file by following this tutorial
                   g.       Leverage a Scanner to frequently check your WP site’s security posture
                   h.       Leverage some of the security Plugins mentioned in this post
            i.              Limit themes to popular, well-known themes that are updated regularly (stay away
          		                from pirated themes)
            j.              Always keep WP and its themes and plugins updated to the latest version. Tools are
          		                available to assist with this:
                            i.        Automated WP Plugins Update Plugin by Whitefir
                   k.       Always maintain regular backups of the site




                                                                                                                                                                                                                Proofpoint, Inc.
                                                                                                                                                                                                                892 Ross Drive, Sunnyvale, CA 94089
                                                                                                                                                                                                                Tel: +1 408 517 4710
                                                                                                                                                                                                                www.proofpoint.com


30 / 30   ©2014 Proofpoint, Inc. Proofpoint is a trademark of Proofpoint, Inc. in the United States and other countries. All other trademarks contained herein are property of their respective owners. 10/14   THREAT RESEARCH
